                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

RUBEN LUCIANO-JIMENEZ,                  :

                   Petitioner           :    CIVIL ACTION NO. 3:20-2384

           v.                           :         (JUDGE MANNION)

CLAIR DOLL, Warden, et al.,             :

                   Respondents          :

                                  ORDER
       Pending before the court is the report of Magistrate Judge Karoline

Mehalchick which recommends that the petitioner be released subject to the

conditions of his supervision in the United States District Court for the

Southern District of New York. 1 (Doc. 33). The parties have filed a joint notice

that they do not intend to file objections to Judge Mehalchick’s report. (Doc.

35).

       Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation. Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.


       1
           See United States v. Luciano De Lost Santos, No. 17-CR-00-185-03-
AJN.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. '636(b)(1); Local Rule 72.31.

      By way of relevant background, on April 22, 20121, the petitioner filed

a motion to enforce this court’s order granting his petition for writ of habeas

corpus (Doc. 19) which was referred to Judge Mehalchick for purposes of

determining whether the petitioner received an individualized bond hearing

and to conduct a hearing if necessary (Doc. 23). On June 24, 2021, Judge

Mehalchick determined that the bond hearing held by the Immigration Judge

did not meet the due process requirements of the court and scheduled an

individualized bond hearing for July 1, 2021. (Doc. 24). That hearing was, in

fact, conducted on July 1, 2021.

      In the instant report, Judge Mehalchick considers whether the

petitioner should be detained pending further proceedings. Upon review of

the record, Judge Mehalchick determined that the petitioner should be

released subject to conditions pending further proceedings. Judge

Mehalchick finds that the government has failed to establish through clear

and convincing evidence that the petitioner is a threat to the community if he


                                     -2-
is released and that continued detention is necessary. As such, it is

recommended that the petitioner be released subject to the terms of his

supervised release in the United States District Court for the Southern

District of New York.

        In light of the joint notice of no objections to the report and

recommendation and because the court finds no clear error of record and

agrees with the sound reasoning which led Judge Mehalchick to her

conclusions, IT IS HEREBY ORDERED THAT:

        (1) The report and recommendation (Doc. 33) is ADOPTED IN ITS

             ENTIRETY.

        (2) It is directed that the petitioner be RELEASED subject to the

             conditions imposed by this supervised release in the Southern

             District of New York, immediately.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: July 6, 2021
20-2384-03




                                        -3-
